DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2021/0250991 A1) hereinafter Liu.

Regarding claims 1, 8, and 15 – Liu discloses a transceiver configured to receive, from a base station (BS), system information indicating a discovery burst transmission window; and a processor operably connected to the transceiver, the processor configured to: determine a number of candidate synchronization signal and physical broadcast channel (SS/PBCH) blocks as an interval for a quasi-co-locate (QCL) assumption, determine a set of QCLed candidate SS/PBCH blocks within the discovery burst transmission window based on the number of candidate 
Regarding claims 3, 10, and 17 – Liu discloses the CSI-RS resource is configured to be associated with the set of QCLed candidate SS/PBCH blocks, refer to Figures 1, 3, 6, and paragraphs [0003], [0004], [0006], [0033], [0108], [0163].
Regarding claims 5, 12, and 19 – Liu discloses a maximum number of CSI-RS in the set of QCLed occasions within the discovery burst transmission window, and wherein the maximum number of CSI-RS is determined as one, refer to paragraphs [0003], [0033], [0163].
Regarding claims 6, 13, and 20 – Liu discloses the transceiver is further configured to receive an SS/PBCH block in the set of QCLed candidate SS/PBCH blocks; and the processor is further configured to determine to assume that a CSI-RS is received in a slot that was used to receive the SS/PBCH block, refer to paragraphs [0003], [0033], [0163].
Regarding claims 7 and 14 – Liu discloses further configured not to receive other CSI-RS resources in the set of QCLed occasions within the discovery burst transmission window, refer to paragraphs [0003], [0033], [0163]. 
Allowable Subject Matter

s 2, 4, 9, 11, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Xi et al. (US 2020/0288479 A1) discloses beam management in a wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300

Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
14 September 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465